Citation Nr: 1717577	
Decision Date: 05/22/17    Archive Date: 06/05/17

DOCKET NO.  12-20 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for multiple sclerosis (MS). 

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD). 

3.  Entitlement to service connection for a urinary disability. 

4.  Entitlement to service connection for vascular disease.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESSES AT HEARING ON APPEAL

The Veteran, his sister, and mother

ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1991 to August 1994. 

These matters are before the Board of Veteran's Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Rational Office (RO) in San Diego, California.  Jurisdiction of the claims was transferred to the RO office in Los Angeles, California. 

The Veteran presented testimony at a Board hearing before the undersigned Veterans Law Judge in March 2016.  A transcript of that hearing is of record. 

The issues of entitlement to service connection for PTSD, a urinary disability, and vascular disease are REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

The evidence is at least in equipoise as to whether the Veteran's multiple sclerosis is related to service.

CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for multiple sclerosis have been met.  38 U.S.C.A. §§ 1110, 5107, (West 2014), 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  To establish service connection for a disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427 (2006).

Service connection for multiple sclerosis may be also be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within seven years from the date of separation from active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016). 

When a claimant seeks benefits and the evidence for and against the claim is in relative equipoise, the claimant prevails.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for a claim to be denied. Alemany v. Brown, 9 Vet. App. 518 (1996). 

The Veteran contends that his symptoms of multiple sclerosis manifested during active service and have continued until the present.  Specifically, the Veteran noted that he had neurological signs and symptoms during service such as urinary issues and erectile dysfunction (ED) while still on active duty, and that those were signs of MS, even though he was not diagnosed with MS until more than a decade after service.  A review of the competent evidence of record demonstrates that there are both positive and negative nexus opinions, with evidence of both ED and urinary issues during service.  Therefore, the Board finds that the evidence is at least in equipoise with regards to whether the Veteran had continuous manifestations of MS since his active service.  Therefore, resolving all benefit of the doubt in favor of the Veteran, the Veteran's claim for service connection must be granted.  
 
A review of the service medical records shows no in-service complaints, treatment, or diagnosis of multiple sclerosis.  The Veteran's entrance examination showed no indication of MS upon entering service, and the separation examination from active service in 1994 did not find MS.  However, a service medical record in December 1993 noted treatment for reported issues with urination, with an ultimate diagnosis of a urinary tract infection.  A February 1994 service medical report noted the Veteran had recurrent problems with a urinary tract infection for the last several months, and noted that the condition had gotten worse in the preceding few weeks.  Additionally, the service medical records indicate testing for sexually transmitted diseases, as a result of those treatments during service, which returned negative. 

A review of the post-service medical records shows that the Veteran was not diagnosed with MS until 14 years after service, in 2008.  In a May 2009 letter, a private physician indicated treating the Veteran for MS, and noted an opinion that the manifestations of the Veteran MS started during service.  Specifically, the examiner noted that the Veteran had signs of MS such as bilateral leg weakness and pain, with progressively worse ED and urinary issues, which were all signs and symptoms of multiple sclerosis at that time. 

At an October 2012 VA examination, the examiner, after conducting an in-person examination of the Veteran, diagnosed MS.  On review of the Veteran's medical history, to include the service medical records and post-service medical records, the examiner concluded that the currently diagnosed MS was less likely than not related to service, and that MS did not arise within seven years after separation from service.  The examiner opined that the Veteran's in-service urinary issues could have been due to an indeterminate number of reasons, and that the etiology of such a condition was at best indeterminable.  While the examiner noted that the urinary issues, to include ED during service, could potentially be early signs and manifestations of MS, that was less likely the case, as there was no corroborating evidence of a continuing or recurrent condition after separation.  The examiner stated that if there were such evidence that demonstrated that the Veteran's symptoms progressed post-service, that service connection to MS could be established.  
The Board finds that the VA examination to be of little probative value.  Specifically, the examiner did not consider nearly all lay statements with regard to the Veteran's continued issues with his ED, urinary issues, and pain and weakness in the lower extremities.  As a part of this claim, the Veteran has submitted several lay statements from a fellow serviceman, a friend/roommate, an ex-girlfriend, his mother, and a sister with regard to his condition during service, along with his own lay assertions.  Specifically, the Veteran has consistently and continuously noted that his MS started during service, where he started feeling weakness and pain the bilateral lower extremities, and that pain was intermittent and progressed from service until the present.  Additionally, the Veteran has stated that his MS condition had also manifested as urinary inconsonance, ED, and the inability to control his bowels.  The Veteran stated that those symptoms were manifestation of MS that were continuous from service until the present, even though his MS was not formally diagnosed until 2008.  In a statement for the initial claim, the Veteran noted that since active service, his physical aptitude had severely deteriorated with severe weakness and pain in the lower extremities. 

The Veteran's statements of continuing symptoms are corroborated by several lay statements.  A September 2010 statement from the Veteran's friend, who was also his roommate immediately after the Veteran left service in 1994, noted that he remembered several instances where he delivered pants to the Veteran because the Veteran had defecated or urinated involuntarily on himself.  Similarly, in a July 2011 statement from a fellow serviceman who was assigned to the same company as the Veteran, noted, that the Veteran involuntarily defecated or urinated on himself, and needed to change clothing.  

In a September 2010 statement, the Veteran's ex-girlfriend at the time he separated from service noted that the Veteran had performance issues, alluding to ED, in bed.  She also noted that the Veteran showed signs of exhaustion most of the time, and that he often complained of constant leg pain and weakness. 

Finally, during the Board hearing, at which both the sister and mother presented statements, the Veteran again asserted that his condition started during service, and that he had continuous symptoms since then of continuous pain and weakness in the lower extremities, to include trouble walking at times of flare-ups.  Those statements were corroborated by the Veteran's mother and sister during the hearing. 

Therefore, based on a review of the evidence of record, the Board finds that service connection is warranted.  Although the evidence shows that multiple sclerosis was not diagnosed until 2008, which is nearly 14 year after service discharge, the Veteran's credible statements and the opinion of his private treating physician, who is also a VA physician, indicate that he was experiencing symptoms of MS at least within the seven year presumptive period, if not during active service.  Here the service medical records show evidence of neurological issues dealing with urinary incontinence, and the lay statements from the Veteran, and corroborated by his friends, fellow serviceman, and ex-girlfriend, that he suffered from multiple other issues such as ED, bowel issues, and pain and weakness in the lower extremities.  The lay statements also corroborate a continued progression of those symptoms, such as lower extremity weakness following service.  The Board finds the Veteran to be competent and credible in statements regarding in-service symptoms and continuing symptomatology since service, as they have been corroborated and consistent throughout the claimed period.  There is no reason to doubt him other than the lack of contemporaneous medical evidence, which cannot be dispositive in-and-of itself.  38 C.F.R. § 3.156 (2016); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  While, admittedly, the Veteran is not competent to assess the etiology of MS to such manifestations, or service, he and his friends and family are competent to address physical symptoms such as sexual performance, involuntary defecation or urination, or problems walking for periods of time.  

Moreover, the Board notes the difficulties in affording higher probative value to the VA examination opinion.  The Board finds that not only is the opinion considered equivocal in its rationale, the opinion itself is silent on any discussion of the private positive opinion of the Veteran's treating physician, or the Veteran's corroborated lay statements.  Considering those lay statements of the Veteran's continued condition, the October 2012 VA examination opinion could be considered a positive nexus opinion, stipulating that if the manifestations and symptoms continued after service, it would be evidence that those conditions lead to MS.  Therefore, the Board finds that the VA opinion can be considered tantamount to a positive opinion demonstrating a connection between the MS and active service, as the Board finds that the lay statements are credible.  

Consequently, resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection for multiple sclerosis is warranted.  The competent evidence of record shows that the Veteran's multiple sclerosis initially manifested to during service or to a compensable degree within the seven year presumptive period after separation from service.  38 C.F.R. §§ 3.307, 4.124a, Diagnostic Code 8018 (2016). 

Accordingly, the Board concludes that service connection for multiple sclerosis must be granted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for multiple sclerosis is granted.


REMAND

In September 2010, the Veteran filed a notice of disagreement to a March 2010 rating decision.  Specifically, the Veteran disagreed with all of the claims denied in that March 2010 ratings decision, to include the denial of claims of service connection for PTSD, a urinary disability, and vascular disease.  In May 2012, the RO issued a statement of the case for only the issue of entitlement to service connection for MS, and did not address any of the other claims.  Therefore, no statement of the case addressing those claims has been issued.  Therefore, the Board is required to remand the claims for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case addressing the issues of entitlement to service connection for PTSD, a urinary disability, and vascular disease.  Notify the Veteran that he must submit a timely substantive appeal to perfect an appeal of that claim.  If a timely substantive appeal is received, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


